—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 15, 1996, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a determinate term of 8 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, since the record establishes that the plea was knowing, intelligent and voluntary (see, People v Fiumefreddo, 82 NY2d 536, 543), and since defendant failed to support his claim of coercion or judicial bias with anything other than conclusory allegations (see, People v Frederick, 45 NY2d 520). Concur — Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.